

113 HR 3132 IH: Nuclear Regulatory Commission Reorganization Plan Codification and Complements Act
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3132IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Mr. Terry introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ensure orderly conduct of Nuclear Regulatory Commission actions.1.Short titleThis Act may be cited as the Nuclear Regulatory Commission Reorganization Plan Codification and Complements Act.IReplacement of Reorganization Plan101.General functions(a)FunctionsThose functions of the Nuclear Regulatory Commission (in this title referred to as the Commission) concerned with—(1)policy formulation;(2)rulemaking, as defined in section 553 of title 5 of the United States Code, except that those matters set forth in 553 (a)(2) and (b) which do not pertain to policy formulation orders or adjudications shall be reserved to the Chairman of the Commission;(3)orders and adjudications, as defined in section 551 (6) and (7) of title 5 of the United States Code; and(4)approving the distribution of appropriated funds according to programs and purposes proposed by the Executive Director for Operations,shall remain vested in the Commission. A majority of the Commission may determine, in an area of doubt, whether any matter, action, question, or area of inquiry pertains to one of these functions. Any member of the Commission may request such a vote. Any member of the Commission may propose a policy matter for consideration by the Commission. All members of the Commission shall have full, unfettered, timely, and equal access to information pertaining to its functions. The performance of any portion of these functions may be delegated by the Commission to a member of the Commission, including the Chairman of the Commission (in this title referred to as the Chairman) and to the staff.(b)Officers and employees(1)OfficersWith respect to the following officers or successor officers duly established by statute or by the Commission, the Chairman shall initiate the appointment, subject to the approval of the Commission, and the Chairman or a member of the Commission may initiate an action for removal, subject to the approval of the Commission by majority vote:(A)Executive Director for Operations.(B)Chief and Deputy Chief Financial Officer.(C)General Counsel.(D)Director of the Office of Commission Appellate Adjudication.(E)Secretary of the Commission.(F)Director of the Office of Public Affairs.(G)Director of the Office of Congressional Affairs.(H)Director of the Office of International Programs.(I)Chief Administrative Judge and members of the Atomic Safety and Licensing Board Panel.Any performance evaluation or rating of the officers listed in subparagraphs (A) through (I) shall be determined by a majority vote of the members of the Commission.(2)Replacement of officers(A)In the event of a vacancy in a position described in paragraph (1), the Chairman may designate an acting officer for a maximum of 60 days, after which any further extension must be approved by the Commission. If, at the end of 60 days, the Commission has not approved the appointment of an officer proposed by the Chairman, or the Chairman has not proposed one, any Commissioner may initiate the appointment subject to approval of the Commission.(B)With respect to the following officers or successor officers duly established by statute or by the Commission, the Chairman, after consultation with the Executive Director for Operations, shall initiate the appointment, subject to the approval of the Commission, and the Chairman, or a member of the Commission may initiate an action for removal, subject to the approval of the Commission by majority vote:(i)Director of the Office of Nuclear Reactor Regulation.(ii)Director of the Office of Nuclear Material Safety and Safeguards.(iii)Director of the Office of Nuclear Regulatory Research.(iv)Director of the Office of Nuclear Security and Incident Response.(v)Director of the Office of New Reactors.(vi)Director of the Office of Federal and State Materials and Environmental Management Programs.(vii)Director of the Office of Investigations.(viii)Director of the Office of Enforcement.(3)Appointment of Advisory Committee on Reactor SafeguardsThe Chairman or a member of the Commission shall initiate the appointment of the Members of the Advisory Committee on Reactor Safeguards, subject to the approval of the Commission. The provisions for appointment of the Chairman of the Advisory Committee on Reactor Safeguards and the term of the members shall not be affected by the provisions of this title.(4)Delegation of staff supervision functionsThe Commission shall delegate the function of appointing, removing, and supervising the staff of the following offices or successor offices to the respective heads of such offices: Executive Director for Operations, General Counsel, Secretary of the Commission, Chief Financial Officer, Office of Commission Appellate Adjudication, Office of Congressional Affairs, Office of Public Affairs, and Office of International Programs. The Commission shall delegate the functions of appointing, removing, and supervising the staff of the following panels and committee to the respective Chairmen thereof: Atomic Safety and Licensing Board Panel and Advisory Committee on Reactor Safeguards.(c)Commission member officesEach member of the Commission shall appoint, remove, and supervise the personnel employed in his or her immediate office.(d)Performance of functionsThe Commission shall act as provided by section 201(a)(1) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(1)) in the performance of its functions as described in subsections (a) and (b) of this section.102.Chairman(a)FunctionsExcept as otherwise provided in section 101, all functions of the Commission shall rest with the Chairman. The Chairman shall be the official spokesman for the Commission and, as such, shall represent the policies determined by a majority of the Commission.(b)Additional functionsThe Chairman shall also be the principal executive officer of the Commission, and shall be responsible to the Commission for assuring that the Executive Director for Operations and the staff of the Commission (other than the officers and staff referred to in section 101 (b)(4) and (c)) are responsive to the requirements of the Commission in the performance of its functions; shall determine the use and expenditure of funds of the Commission, in accordance with the distribution of appropriated funds according to programs and purposes approved by the Commission; shall present to the Commission for its consideration the proposals set forth in paragraph (3); and shall be responsible for the following functions, which the Chairman shall delegate, subject to the Chairman’s direction and supervision, to the Executive Director for Operations unless otherwise provided by this Act:(1)Administrative functions of the Commission.(2)Distribution of business among such personnel and among administrative units and offices of the Commission.(3)Preparation of proposals for the reorganization of the major offices of the Commission.(4)Appointing and removing, without any further action by the Commission, all officers and employees under the Commission other than those whose appointment and removal are specifically provided for by section 101 (b) and (c).(c)Governing principles(1)In generalThe Chairman as principal executive officer and the Executive Director for Operations shall be governed by the general policies of the Commission and by such regulatory decisions, findings, and determinations, including those for reorganization proposals, budget revisions, and distribution of appropriated funds, as the Commission may by law, including this title, be authorized to make.(2)Full and current informationThe Chairman and the Executive Director for Operations shall have joint responsibility insuring that the Commission is fully and currently informed about matters within its functions.(3)Failure to act in accordanceIf a majority of Commissioners determine that the Chairman has not acted in accordance with paragraph (1) or (2), such Commissioners shall provide written notice of the determination to the President and provide copies thereof to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate.103.Emergency authority(a)In generalNotwithstanding sections 101 and 102, the Chairman is authorized to exercise emergency authority described in paragraph (4), subject to the following limitations:(1)The Chairman may not exercise emergency authority unless and until the Chairman declares a specific emergency exists and, not later than 24 hours after such declaration, notifies—(A)the Commission, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Environment and Public Works of the Senate, in writing; and(B)the public.(2)The Chairman may only exercise emergency authority in response to—(A)an imminent safety threat pertaining to a facility or materials licensed or regulated by the Commission; or(B)a determination by the Secretary of Homeland Security, the Secretary of Energy, the Secretary of Transportation, the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, or the Director of National Intelligence of an imminent security threat to a facility or materials licensed or regulated by the Commission.Where authority is exercised pursuant to this section, public notification may be delayed provided that the Chairman determines that prior public disclosure would constitute a risk to public health and safety and so notifies the Commission, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Environment and Public Works of the Senate.(3)The Chairman may only exercise emergency authority for the duration of the emergency or 30 days, whichever is less. The Commission may approve extensions of that time. Each extension is limited to 30 days and requires notification of the public, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Environment and Public Works of the Senate.(4)The Chairman’s emergency authority includes the functions of responding to, issuing orders respecting, advising United States civil authorities and the United States public about, and directing and coordinating actions relative to such emergency incident.(b)DelegationThe Chairman may delegate the authority to perform such emergency functions, in whole or in part, to any of the other members of the Commission. Such authority may also be delegated or redelegated, in whole or in part, to the staff of the Commission.(c)ConsultationTo the extent practicable, the Chairman shall consult with the full Commission on any regulatory or policy actions to be taken under an emergency. Such consultations shall be exempt from the requirements of section 552b of title 5, United States Code (commonly referred to as the Government in the Sunshine Act).(d)Guidelines and noticeIn acting under this section, the Chairman, or other member of the Commission delegated authority under subsection (b), shall conform to the policy guidelines of the Commission.(e)Termination of emergencyUpon termination of the emergency, the Chairman shall immediately notify the Commission, the public, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Environment and Public Works of the Senate.(f)ReportWithin 30 days following the conclusion of the emergency, the Chairman, or the member of the Commission or member of the staff delegated the emergency functions under subsection (b), shall render a complete report of all actions taken during the emergency, specifically delineating actions taken utilizing the authority provided in this section, to the Commission, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Environment and Public Works of the Senate.(g)Commission proceduresNot later than 90 days after the date of enactment of this Act, the Commission shall revise its procedures to comply with the requirements of this section. Such revision shall define the roles of the Commissioners during an emergency, specifying—(1)complete access to records and information relating to actions taken during the emergency;(2)complete access to Commission staff involved in the management of the emergency;(3)complete access to the location or locations where decisions are made during the emergency; and(4)participation in decisions that may affect Commission actions and policies beyond the response to a particular emergency to the extent practicable.104.Reporting(a)Delegation; direct communicationThe Chairman may make such delegations and provide for such reporting as the Chairman deems necessary, subject to provisions of law. Any officer or employee under the Commission may communicate directly to the Commission, or to any member of the Commission, whenever in the view of such officer or employee a critical problem, or matter of public health and safety or common defense and security, is not being properly addressed.(b)Executive Director for OperationsThe Executive Director for Operations shall report for all matters to the Chairman.(c)FunctionsThe Directors of Nuclear Reactor Regulations, Nuclear Material Safety and Safeguards, and Nuclear Regulatory Research shall report to the Executive Director for Operations.(d)Direct reportingThe heads of the Commission level offices or successor offices, of General Counsel, Secretary of the Commission, Commission Appellate Adjudication, Congressional Affairs, Public Affairs, International Programs, Atomic Safety and Licensing Board Panel, and Advisory Committee on Reactor Safeguards shall report directly to the Commission and the Commission shall receive such reports.105.Rescission of Reorganization Plan approvalApproval of Reorganization Plan No. 1 of 1980 (5 U.S.C. App. 1) is rescinded.IIMiscellaneous201.Certification of documents transmitted to CongressA letter or other document transmitted by the Nuclear Regulatory Commission, on behalf of the full Commission, to a member of Congress in his or her capacity as chairman or ranking minority member of a Committee of Congress, shall include a certification that the letter or document is being sent to both the Chairman and ranking minority member of that Committee in accordance with established Commission procedures.202.Time limits for Commission review of Atomic Safety and Licensing Board decisionsWhen reviewing the decisions and actions of the Atomic Safety and Licensing Board, the Commission shall follow the following procedures:(1)Each Commissioner shall vote on the matter not later than 90 days after receipt of final briefs, after which time the Commission shall not further delay a decision. Once a majority position is established, the Secretary shall notify in writing any Commissioners who have not voted that a majority position has been established. Any Commissioners who have not yet voted shall vote within three days of the Secretary’s notice or be considered by the Secretary as not participating.(2)Not later than 30 days after a majority position is established, the Commission shall publish any resulting decision, including adjudicatory orders and direction to agency staff. If a majority position is not established due to a tied vote, not later than 30 days after Commission voting is complete, the Commission shall publish any resulting decision, including adjudicatory orders and direction to agency staff.203.Allegations of wrongdoing(a)Referral to inspector generalNot later than 90 days after the date of enactment of this Act, the Nuclear Regulatory Commission shall revise its procedures to ensure that any allegation of wrongdoing on the part of the Chairman of the Commission is immediately referred to the Inspector General of the Commission.(b)Supervision of inspector generalDuring the pendency of any investigation by the Inspector General of the Chairman with respect to an allegation described in subsection (a), the Chairman shall delegate responsibility for supervising the Inspector General to a member of the Commission other than the Chairman, consistent with the Inspector General Act of 1978.204.Approval of Commissioner travelThe Chairman of the Nuclear Regulatory Commission shall authorize all international travel requested by other members of the Commission for official business unless the Chairman submits a notice of disapproval to the full Commission specifying the basis for the disapproval. The notice of disapproval shall be submitted within 5 days after the travel is requested or the travel shall be deemed approved.205.ImplementationExcept as otherwise specified in this Act, the Commission shall revise its procedures to conform to this Act within 180 days of its date of enactment.